                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA


NORDAQ ENERGY, INC.,                        )
                                            )
                  Plaintiff and Counter     )
                  Defendant,                )
                                            )
     v.                                     )   Case No. 3:16-cv-00267-SLG
                                            )            3:17-cv-00031-SLG
PAUL L. DEVINE, et al.,                     )            (Consolidated)
                                            )
                                            )
                  Defendants and Counter    )   ORDER
                  Plaintiffs;               )   GRANTING JOINT MOTION
                                            )   TO DISMISS WITH
     and                                    )   PREJUDICE
                                            )
PAUL L. DEVINE,                             )
                                            )
                  Third-Party Plaintiff,    )
                                            )
     v.                                     )
                                            )
NUOXIN CO., LTD., et al.,                   )
                                            )
                  Third-Party Defendants.   )
     and                                    )
                                            )
JOHN EDWARD AITKEN KIDD,                    )
                                            )
                  Third-Party Plaintiff,    )
                                            )
     v.                                     )
                                            )
NUOXIN CO., LTD., et al.,                   )
                                            )
                  Third-Party Defendants.   )
                                            )
                                            )




 Case 3:16-cv-00267-SLG Document 337 Filed 07/02/19 Page 1 of 2
        ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE


        Upon consideration of the Parties’ Joint Motion to Dismiss with Prejudice (Docket 336),

the Court hereby GRANTS the motion.

        IT IS HEREBY ORDERED that all claims, counterclaims, third party claims and cross

claims of all parties in this action be, and hereby are, DISMISSED WITH PREJUDICE.

        IT IS ALSO ORDERED, that each party shall bear its own costs. The Clerk of Court is

directed to close this case.



        DATED this 2nd day of July, 2019.


                                               /s/ Sharon L. Gleason
                                               Sharon L. Gleason
                                               Judge of the United States District Court




Order Granting Joint Motion to Dismiss with Prejudice
NordAq Energy, Inc. et al. v. Paul L. Devine, et al., Case No. 3:16-cv-00267-SLG
Page 2 of 2

 Case 3:16-cv-00267-SLG Document 337 Filed 07/02/19 Page 2 of 2
